Citation Nr: 1422097	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for eczematous and seborrheic dermatitis, rated at 10 percent prior to September 21, 2012, and as 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a disability rating in excess of 10 percent for eczematous and seborrheic dermatitis.  The claim was remanded by the Board in August 2012, June 2013, and October 2013 for additional development.

In an August 2013 rating decision, the rating assigned for eczematous and seborrheic dermatitis was increased to 30 percent effective September 21, 2012.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran most recently underwent a VA examination for the purpose of determining the severity of his service-connected eczematous and seborrheic dermatitis on September 21, 2012.  At the time of that examination he was not taking any oral medication for his disability.  However, in April 2014 the Board received additional VA medical evidence from the Veteran, which includes a March 2014 statement that the Veteran was prescribed Atarax by mouth for his seborrheic dermatitis.  (Although this March 2014 medical statement indicates that the seborrheic dermatitis had "improved clinically but [was] still very itchy on scalp and behind ears" the same physician made an identical statement in a VA treatment record dated in November 2012, shortly after the Veteran's disability rating was increased to 30 percent.)

To ensure that the record reflects the current severity of the Veteran's service-connected eczematous and seborrheic dermatitis, the Veteran should be provided a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Because the record shows ongoing VA treatment, and the most recent VA treatment records in the claims file are dated in March 2014, ongoing VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran submitted additional VA medical evidence after the most recent supplemental statement of the case was issued in March 2014.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO. 38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  In this case, the Board finds that this additional evidence is not cumulative or redundant of the previous evidence of record and is pertinent to the claim on appeal.  Thus, it would be prejudicial for the Board to address this evidence without a waiver.  Because the case is already being remanded for the reasons discussed above, such additional evidence can be reviewed in the first instance by the RO/AMC on remand.

Finally, in a statement received in April 2014, the Veteran indicated that "nothing was considered about scarring."  The Board treats this as a request to consider his claim for an increased rating for eczematous and seborrheic dermatitis under the revised criteria for rating disabilities of the skin under Diagnostic Codes 7800-7805, which were revised as of October 23, 2008.  As such, on remand, in readjudicating the Veteran's claim, the AOJ should consider the revised rating criteria for rating skin disabilities, which were revised effective October 23, 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dated from the VA Medical Center in Providence Rhode Island, dated from March 7, 2014 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the severity of the service-connected eczematous and seborrheic dermatitis.  If such examination cannot be conducted during a period of flare-up of the eczematous seborrheic dermatitis, the examiner should record a detailed clinical history referable to the manifestations.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected eczematous and seborrheic dermatitis to specifically include an opinion as to whether the percentage is 20 percent to 40 percent of the entire body or of the exposed areas. 

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.  The examiner should describe the type of medication Atarax is, to specifically include whether it is systemic corticosteroid or other immunosuppressive medication.

The examiner should report the location and size (length and width measured in inches or square centimeters) of any scars due to the eczematous and seborrheic dermatitis.  Regarding the scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips. 

The examiner should specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible. 

Regarding any scars other than the head, face, or neck, the examiner should report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life.  A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  When the above development has been completed, readjudicate the issue on appeal considering all appropriate diagnostic codes (including Diagnostic Codes 7800-7805 in effect as of October 23, 2008).  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



